Citation Nr: 1825744	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 559A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether an overpayment of VA pension benefits in the amount of $31,820.00 was validly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Committee on Waivers and Compromises of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that determined that the a debt in the amount of $31,820.00 was validly created and the Veteran was not entitled to a waiver of recovery of overpayment of $31,820.00 in VA pension benefits.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.

While the Veteran initially requested a Board videoconference hearing on this matter in his September 2014, he subsequently withdrew his request in a December 2017 written correspondence.


FINDING OF FACT

In a December 2017 written correspondence, the Veteran withdrew from appeal the issue of whether an overpayment of VA pension benefits in the amount of $31,820.00 was validly created.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of whether an overpayment of VA pension benefits in the amount of $31,820.00 was validly created have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In a December 2017 statement, the Veteran indicated that, in light of the Committee on Waivers and Compromises February 2015 decision granting a waiver of his debt, he wished to withdraw the issue of whether an overpayment of VA pension benefits in the amount of $31,820.00 was validly created.

As the Veteran has withdrawn this matter, there remain no allegations of errors of fact or law for appellate consideration with respect to the issues of whether an overpayment of VA pension benefits in the amount of $31,820.00 was validly created.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.



ORDER

The appeal as to the issue of whether an overpayment of VA pension benefits in the amount of $31,820.00 was validly created is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


